NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10194

                Plaintiff-Appellee,             D.C. No.
                                                1:17-cr-00177-DAD-BAM-1
 v.

MELVIN WHITEHEAD, AKA Archie                    MEMORANDUM*
Parks, AKA Marvin Roy Whitehead, AKA
Melvin Ray Whitehead, AKA Melvin Ray
Y,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                     Argued and Submitted October 22, 2019
                           San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and BADE, Circuit Judges.

      Melvin Whitehead pleaded guilty to possessing a firearm as a felon, in

violation of 18 U.S.C. § 922(g)(1). At sentencing, the district court found that

Whitehead’s prior conviction for battery with injury on a peace officer, in violation

of California Penal Code (“C.P.C.”) § 243(c)(2), qualified as a categorical crime of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
violence under the United States Sentencing Guidelines (“U.S.S.G.”) §§ 2K2.1(a)

and 4B1.2(a) and applied an increased base offense level. Whitehead appeals his

sentence and argues that his prior conviction should not qualify as a crime of

violence. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo

whether a defendant’s prior conviction qualifies as a crime of violence under the

Sentencing Guidelines, United States v. Gasca-Ruiz, 852 F.3d 1167, 1174 (9th Cir.

2017) (en banc) (citations omitted), and we affirm.

      “In order to determine whether a conviction qualifies as a crime of violence

as defined in U.S.S.G. § 4B1.2(a)(1), [the court applies] the categorical approach set

forth in Taylor v. United States, 495 U.S. 575, 600–02 (1990).” United States v.

Perez, 932 F.3d 782, 784 (9th Cir. 2019). In United States v. Colon-Arreola, 753

F.3d 841, 843–45 (9th Cir. 2014), this court applied Taylor’s categorical approach

and held that a violation of C.P.C. § 243(c)(2) is a crime of violence, as defined in

the Sentencing Guidelines. Thus, Colon-Arreola is binding precedent in which this

court has already decided the issue that Whitehead presents in this case. See Hart v.

Massanari, 266 F.3d 1155, 1170–71 (9th Cir. 2001). As such, Hart forecloses

Whitehead’s argument that Colon-Arreola incorrectly applied Taylor’s categorical

approach. Id.

      AFFIRMED.




                                          2